Citation Nr: 1030932	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-34 509A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20% for lumbar 
spondylosis with neuroforaminal stenosis prior to 13 December 
2004.

2.  Entitlement to a rating in excess of 40% for lumbar 
spondylosis with neuroforaminal stenosis since 13 December 2004.

3.  Entitlement to a rating in excess of 10% for cervical 
spondylosis prior to 26 January 2009.

4.  Entitlement to a rating in excess of 20% for cervical 
spondylosis since 26 January 2009.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to May 1984.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a May 2005 rating action that denied a rating in 
excess of 10% for cervical spondylosis, and increased the rating 
for lumbar spondylosis with neuroforaminal stenosis from 20% to 
40% from 13 December 2004; the matters of ratings in excess of 
20% prior to 13 December 2004 and 40% since 13 December 2004 
remain for appellate consideration.

By rating action of May 2009, the RO increased the rating of the 
cervical spondylosis from 10% to 20% from 26 January 2009; the 
matters of ratings in excess of 10% prior to 26 January 2009 and 
20% since 26 January 2009 remain for appellate consideration.

By decision of August 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development. 
 
In June 2010, the Vice Chairman of the Board advanced this appeal 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
and development action needed to fairly adjudicate the claims on 
appeal has not been accomplished.

By decision of August 2009, the Board remanded this case to the 
RO for further development of the evidence, to readjudicate the 
higher rating issues, and to adjudicate the inextricably-
intertwined issue of a total disability rating based on 
individual unemployability due to service-connected disabilities 
(T/R).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
Although the record contains correspondence from the RO to the 
Veteran in August 2009 addressing some VCAA notice and duty to 
assist provisions, the record does not include correspondence 
that sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain 
what evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA requires a claimant to be notified of 
the criteria and the type of evidence that would be necessary to 
establish entitlement to a T/R.  In this case, the August 2009 RO 
letter failed to notify the Veteran of the criteria and the 
specific type of evidence he needed to submit in order to 
substantiate his T/R claim.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the 
relevant statute to clarify that the VA may make a decision on a 
claim before the expiration of the 1-year VCAA notice period).  
The RO's letter should ensure that he receives notice that meets 
the requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After providing the required notice, the RO 
should obtain any additional evidence for which the Veteran 
provides sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the Veteran a letter 
that informs him of the criteria needed to 
establish entitlement to a T/R, and of what 
kind of evidence he needs to submit in 
order to substantiate his claim for a T/R.  
The letter should also request him to 
provide sufficient information, and if 
necessary, authorization, to enable the RO 
to obtain any additional pertinent evidence 
that is not currently of record.  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period to 
respond (although the VA may decide the 
claim within the 1-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

3.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate higher rating and T/R claims 
in light of all pertinent evidence and 
legal authority.             
 
5.  If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

